DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-9 is the inclusion of the limitation a liquid discharge head that include a flow channel forming member is formed of a resin from a group that includes polyether amide, polyether imide, and polyether amide-imide resin.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 10 is the inclusion of the method of manufacturing a liquid discharge head that includes the method steps of forming a flow channel member of a resin from a group that includes polyether amide, polyether imide, and polyether amide-imide resin.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application Publication No. (JP 4881081 B2) (hereinafter JP 4881081 B2).
Regarding Claim 1, JP 4881081 B2 teaches a liquid discharge head, comprising: a substrate; a flow channel forming member provided on a substrate surface of the substrate and forming a flow channel of a liquid [First Embodiment]; and a discharge port forming member provided on the flow channel forming member and having a discharge port through which a liquid is discharged, wherein the discharge port forming member and the flow channel forming member are formed of materials different from each other [First Embodiment]; a thickness of the flow channel forming member is greater than a thickness of the discharge port forming member in a direction perpendicular to the substrate surface [see Figs. 1-2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA SOLOMON/Primary Examiner, Art Unit 2853